Exhibit 10.2

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Ikanos Communications, Inc.
2006 Sales Compensation Plan
For Vice President Worldwide Sales

Version 2.7

1.                            Purpose

1.1.                              Attraction, retention and motivation.  The
goal of this plan is to attract, retain, and motivate the best salespeople in
the industry through clearly specified sales goals and a pay-for-performance
philosophy.

1.1.1.                     Attraction.  Earn higher than the industry norm
through the no-cap quarterly revenue-based and margin-based commission and the
no-cap annual revenue-based and margin-based commission with multiplier.

1.1.2.                     Retention.  Participants are rewarded with an Annual
Commission paid after year end results are final.

1.1.3.                     Motivation.  OEM Design Win Incentives and Strategic
Telco Win Incentives

1.2.                              Communicate the company goals.  Another goal
of the Plan is to communicate what the company wants you to focus on:

1.2.1.                     Exceeding quarterly revenue targets

1.2.2.                     Exceeding quarterly margin targets

1.2.3.                     Winning strategic Telco tenders

1.2.4.                     Winning OEM designs and launching new products

1.2.5.                     Teamwork to meet above goals

1.3.                              Pay for performance.  The company believes in
pay for performance and rewards sales performance with a no-cap revenue-based
commission plan.

2.                            Overview

The Ikanos 2006 Sales Compensation Plan is composed of:

2.1.                              Salary

2.2.                              Performance Pay

2.2.1.                     Commission based on meeting Quarterly Target Revenue
and Target Margin Goals

2.2.2.                     Annual Commission based on exceeding Annual Target
Revenue and Target Margin Goals

2.2.3.                     Incentives to win OEM designs and launch new products

2.2.4.                     Incentives to win strategic Telco tenders

2.3.                              Stock Options

2.4.                              Benefits

2.5.                              Car Allowance

 


--------------------------------------------------------------------------------




 

3.                            Definitions

3.1.                              Performance Pay—Variable compensation
calculated based on performance to goals and typically paid on a quarterly and
annual basis.

3.2.                              FAE—Field Applications Engineers

3.3.                              Salary—Compensation usually referred to as
“Base Salary” paid on a regular basis.

3.4.                              Commission—Compensation that varies as a
function of performance against assigned tasks or goals.

3.5.                              Benefits—A form of compensation allocated to
or for the purchase of employee benefits such as company health care plan/s.  In
some cases, the employee may pay some portion of the cost of these benefits

3.6.                              Target Customers—OEM’s, Distributors or
Contract Manufacturers that purchase products or services from Ikanos.

3.7.                              Target OEM Design Wins—Ikanos chipsets that
have fulfilled a system vendor’s specifications and have been designed into a
specific end product.

3.8.                              Target Commission—Variable compensation amount
limited to a specific time period.

3.9.                              Quarterly Target Revenue Goal—Quarterly
revenue target toward which the effort of an employee is directed.

3.10.                        Annual Target Revenue Goal—Fiscal year revenue
target toward which the effort of an employee is directed.

3.11.                        Quarterly Target Margin Quota—Quarterly margin
target toward which the effort of an employee is directed.

3.12.                        Annual Target Margin QuotaFiscal year margin target
toward which the effort of an employee is directed

3.13.                        Actual Revenue—Net revenue that has been reported
by the company following any necessary review or audit by the Company’s
independent CPA’s.

3.14.                        Actual Margin—Calculated as Net Revenue less cost
of revenue as reported on un-audited non-GAAP statement of operations.

3.15.                        Teamwork—Work and activities of a group of
employees who individually contribute to the productivity of the whole.

3.16.                        Sales Teams—A group of employees associated
together in work or activities.

3.17.                        Shared Quota—a quota that is shared amongst two or
more sales people.

3.18.                        OEM—Original Equipment Manufacturer that typically
sells and supports equipment to Telco’s.

4.                            Eligibility

4.1.                              Sales managers, sales directors, sales
operations managers and sales vice presidents are eligible for commissions and
incentives under this Plan while employed by the Company.

4.2.                              FAE’s are eligible for incentives under this
Plan while employed by the Company.

5.                            Deadlines

5.1.                              The following Table 1 determines the deadlines
involved in the calculation and payment of your commissions and incentives.

 

2


--------------------------------------------------------------------------------




5.2.                              Adjustments to your Plan Summary for Shared
Quotas, OEM Design Win Targets, and Strategic Telco Wins may be approved prior
to the beginning of each quarter on the dates below by the CEO.

5.3.                              In the event that OEM Design Win Claim Forms
or Strategic Telco Win Claim Forms are not submitted by the Plan participant
before the deadline then the OEM Design Win and/or the Strategic Telco Win shall
not be paid for the current quarter.

5.4.                              Provided that the Plan participants submit
their Claim Forms, in the event of a delay in disbursement of payment, you will
be eligible for a recoverable draw for the amount of 50% of your performance pay
for that quarter.

Table 1.  Deadlines

Deadlines 2006

 

Q1

 

Q2

 

Q3

 

Q4

 

 

 

 

 

 

 

 

 

 

 

Sales—Adjustments to your Plan Summary for the following quarter

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

Sales—Last day to ship Products

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

Sales—OEM Design Win and Strategic Telco Win Claim Forms submitted from Sales to
Finance

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

Finance—Complete Review of Claims when submitted

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

HR, Finance—PANs Completed

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

HR—CEO signed off

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

Payroll—Payments Disbursed

 

[***]

 

[***]

 

[***]

 

[***]

 

 

6.                            Salary

6.1.                              The Company will pay you a regular fixed
salary paid in 26 (US employees) or 12 (international office employees) pay
periods based on your Plan Summary.

7.                            Commission on Revenue

7.1.                              Target Revenue.  The attached Compensation
Plan Summary as published to the Compensation Committee sets your Target
Quarterly Revenue and your Target Annual Revenue at the time the 2006 Sales Plan
is approved.  In the event that the Compensation Plan Summary revenue is
increased your Plan Summary revenue target shall not be increased.  In the event
that the Compensation Plan Summary revenue is decreased, you may be eligible for
a change to your Plan Summary if approved by the

 

3


--------------------------------------------------------------------------------




CEO.  The Plan Summary lists your Target Quarterly Revenue and Target Annual
Revenue. A copy of the Compensation Plan Summary is attached.

7.2.                              Target Commission.  Your Plan Summary lists
the dollar amounts of your Target Quarterly Commission and your Target Annual
Commission.

7.3.                              Calculation of Quarterly Revenue Commission. 
Quarterly Revenue Commission shall be calculated as follows unless otherwise
limited in your Plan Summary:

Quarterly Revenue Commission = (Actual Quarterly Revenue/Target Quarterly
Revenue)*Target Quarterly Revenue Commission

7.4.                              Calculation of Annual Revenue Commission.  If
your Actual Annual Revenue is over 100% of your Target Annual Revenue, then you
are eligible for the Annual Revenue Commission.  Annual Revenue Commission shall
be calculated as follows:

Annual Revenue Commission = 2 * ((Actual Annual Revenue/Target Annual
Revenue)-1) * Target Annual Revenue Commission

7.5.                              No Cap on Commissions.  Quarterly and Annual
Commission on Revenue shall not be capped.

8.                            Commission on Margin

8.1.                              Target Margin.  The Compensation Plan Summary
as published to the Ikanos Board of Directors sets your Target Quarterly Margin
and your Target Annual Margin at the time the 2006 Sales Plan is approved.  In
the event that the Compensation Plan Summary revenue is increased your Plan
Summary revenue target shall not be increased.  In the event that the
Compensation Plan Summary revenue is decreased, you may be eligible for a change
to your Plan Summary if approved by the CEO.  The Plan Summary lists your Target
Quarterly Margin and Target Annual Margin

8.2.                              Target Margin Commission.  Your Plan Summary
lists the dollar amounts of your Target Quarterly Margin Commission and your
Target Annual Margin Commission.

8.3.                              Calculation of Quarterly Margin Commission. 
Quarterly Margin Commission shall be calculated as follows:

Quarterly Margin Commission = (Actual Quarterly Margin/Target Quarterly Margin)
* Target Quarterly Margin Commission

8.4.                              Calculation of Annual Margin Commission.  If
your Actual Annual Margin is over 100% of your Target Annual Margin, then you
are eligible for the Annual Margin Commission.  Annual Margin Commission shall
be calculated as follows:

Annual Margin Commission = 2 * ((Actual Annual Margin/Target Annual Margin)-1) *
Target Annual Margin Commission

8.5.                              No Cap on Commissions.  Quarterly and Annual
Commission on Revenue shall not be capped.

9.                            OEM Design Win Incentives

9.1.                              Target OEM Design Wins.  Your Plan Summary
lists your Target OEM Customers and Products that are eligible for OEM Design
Win Incentives.  The list includes opportunities to win new OEM customers and to
launch new products with existing OEM customers.  You may request to have new
Design Win opportunities added to your list of targets by submitting an amended
Plan Summary to your immediate supervisor.  If you have not obtained the
appropriate signatures on the amended Plan Summary by the end of the fiscal
quarter for the following quarter, your new Design Win opportunities will not be
included in your compensation for the following quarter.

9.2.                              Target OEM Design Win Incentive Amount.  Your
Plan Summary lists the dollar amount of your OEM Design Win Incentive.

 

4


--------------------------------------------------------------------------------




9.3.                              Qualifying OEM Design Wins.  To qualify for an
OEM Design Win Incentive, the OEM customer and product must be listed on your
Plan Summary before the beginning of each quarter.  Each OEM Design Win shall be
assigned a weighting factor measured in points and listed in your Plan Summary. 
Points shall be assigned in reference to revenue and margin opportunity or by
strategic significance.

9.4.                              Claiming OEM Design Win Incentive.  Payments
for OEM Design Wins result from timely filed claim forms that meet sales
director win requirements submitted to and approved by the finance department.

9.5.                              Late Claim Forms.  If you fail to submit your
Claim Form on the dates specified in Table 1 above, then your claim will not be
included in that quarter’s compensation.  You may submit a new claim form in the
following fiscal quarter under this Plan.  If you fail to submit your claim form
in the fourth fiscal quarter of this year, then your claim will not be included
in this year’s compensation calculations.

9.6.                              Calculation of OEM Design Win Incentive.  OEM
Design Win Incentives shall be calculated as dollars per point times the Target
OEM Design Win points.  The dollars per point and points per Target OEM Customer
are listed in your Plan Summary.

9.7.                              OEM Design Win Not Achieved in the Quarter
Specified.  In the event that an OEM Design Win is not achieved in the quarter
specified in your plan summary, the OEM Design Win rolls into the following
quarter, including Q4 2005 to Q1 2006.

10.                         Strategic Telco Win Incentive

10.1.                        Target Strategic Telco Customers.  Your Plan
Summary lists your Target Strategic Telco Customers eligible for Strategic Telco
Win Incentives.  You may request to have new Strategic Telco Win opportunities
to be added to your list of targets by submitting an amended Plan Summary to
your immediate supervisor.  If you have not obtained the appropriate signatures
on the amended Plan Summary by the end of the fiscal quarter for the following
quarter, your new Strategic Telco Win opportunities will not be included in your
compensation for the following quarter.

10.2.                        Strategic Telco Win Incentive Amount.  Your Plan
Summary also states the dollar amount of your Strategic Telco Win Incentive.

10.3.                        Qualifying Strategic Telco Wins.  To qualify for
this Incentive, the Telco customer must be listed on your Plan Summary before
the beginning of each quarter. You may request to have new Target Strategic
Telco Win opportunities to be added to your list of targets for the following
quarter by submitting an amended Plan Summary to your immediate supervisor.  If
you have not obtained the required signatures on the amended Plan Summary by the
dates set in the Table 1 above in the appropriate quarter, your requested new
Target Strategic Telco Wins will NOT be included in your compensation for the
following quarter.

10.4.                        Claiming Payments.  Claiming Strategic Telco
Payments for Strategic Telco Wins result from timely filed claim forms that meet
sales director win requirements submitted to an approved by the finance
department.

11.                         Payment Process

11.1.                        Operations Sales Manager will provide to finance
analyst and assistant controller a summary commission worksheet signed by the VP
of WW sales.  This summary sheet will list, by eligible sales personnel, the
actual revenue by customer, quota, percentage achieved, quarterly revenue
commission payment, total design win points, OEM design win incentive payment,
and strategic telco incentive payment.

11.2.                        Finance analyst and assistant controller will sign
off on the summary commission worksheet, after validating summaries from detail
reports.  After signing off, finance

 

5


--------------------------------------------------------------------------------




analyst and assistant controller will obtain CFO and CEO signatures on the
summary commission worksheet.

11.3.                        After the summary commission worksheet has been
signed, HR will complete requisite personnel action notices (PANs) and attach
originals of signed summary worksheet.  VP of HR will sign off on PANs and PANs
and summaries will be submitted to Finance for payment.

12.                         Stock Options

12.1.                        All FAE’s, sales managers, sales directors, sales
operations managers, and sales vice presidents eligible under this Plan qualify
for Stock Options at the date of hire and also are eligible for consideration
for additional stock options based on their performance during the annual option
grant process.

13.                         Spot Bonus

13.1.                        All FAE’s, sales managers, sales directors and
sales vice presidents are eligible for spot bonuses in accordance with the
Company’s bonus policy and practices.

14.                         First quarter of employment guarantee

14.1.                        From your employment start date with the Company or
any of its subsidiaries to end of your first full fiscal quarter, your
Performance Pay as defined in your Plan Summary shall be paid at 100% (pro-rated
for the numbers of calendar days you were employed in that quarter).

15.                         Other Duties

15.1.                        From time to time you may be assigned to perform
other duties.  These might include, but are not limited to, such tasks as
collecting market research data, arranging press tours, participating in
technical standards meetings, language translation, and setting up trade show
booths.  Such duties are a normal part of your job for which the company pays
you a salary.  Other duties may be assigned by your supervisor.

16.                         Employee Benefits

16.1.                        You will be eligible to participate in the company
employee benefits programs - See HR.

17.                         Termination of Employment

17.1.                        If your employment is terminated (voluntary or
involuntary), you will be eligible for a pro-rated % of your target performance
pay calculated as follows:

17.1.1.               (Days worked in the quarter / Days in the quarter) * your
Earned Quarterly Revenue Commission.  (Days are calendar days)

17.1.2.               No payment for Annual Revenue Commission.

17.1.3.               OEM Design Win Incentive Claim Forms and the evidence of
the win must be submitted before your last day of employment for OEM design wins
occurring between the first day of the quarter and the date your termination. 
The dollar amount shall be calculated as specified in Section 8.5.

17.1.4.               Strategic Win Incentive Claim Forms and the evidence of
the win must be submitted before your last day of employment for OEM design wins
occurring between the first day of the quarter and the date your termination. 
The dollar amount shall be calculated as specified in Section 9.5.

 

6


--------------------------------------------------------------------------------




18.                               Changes to the Compensation Plan

18.1.                        The company may change, quotas, commissions, or any
other part of this plan at any time.

19.                         With-Holding

19.1.                        Commissions paid to employees will be subject to
all of the standard with-holding requirements of the country from which they are
paid.

20.                               General Provisions

20.1                           This plan does not constitute an employment
agreement and does not replace Ikanos’ “at-will” employment policy.  This plan
supersedes all prior plans.

21.                               Approvals

 

 

 

 

Chris Smith, Vice President of Human Resources

 

Date

 

 

 

 

 

 

 

 

 

Rajesh Vashist, President and CEO

 

Date

 

7


--------------------------------------------------------------------------------